ERVIN, Judge.
The record on appeal contains two petitions for writ of habeas corpus, each with the same circuit court case number, 92-84-CA. It appears from the consistent styles on appellant’s second petition, the trial court's summary order of denial, and the instant appeal, that the present appeal applies only to appellant’s petition relating to the charge of disorderly conduct. The letter attached to appellee’s motion to dismiss provides appellant with the relief he requested, thereby rendering moot the appeal of the disorderly-conduct charge. We therefore dismiss appellant’s appeal of the summary denial of his petition for writ of habeas corpus in which appellant challenged his charge of disorderly conduct.
In regard to the other petition, dealing with a charge of destruction of state property, it appears from the record that the trial court has not yet decided this case, and that the clerk of the circuit court in Bradford County may not be aware that such case is pending. We therefore reverse the order of denial as to it and remand this portion of the case to the trial court with directions to sever the same and consider on the merits appellant’s petition for writ of habeas corpus pertaining to the charge of destruction of state property.
DISMISSED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
WOLF,- J., and CAWTHON, Senior Judge, concur.